Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 8th, 2022 has been entered.  Claims 1, and 4 – 12 are currently pending in the application.  The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.  Claims 11 and 12 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meine (US-6432892-B2), in view of Prabhune (“Application of Sophorolipids Synthesized Using Lauryl Alcohol as A Germicide and Fruit-Vegetable Wash”).
Regarding claims 1 and 4, Meine teaches using a compound made of C4-9 alkyl polyglucosides to clean fruits and vegetables [Col 2, lines 18 – 20].  The C4-9 alkyl polyglucoside concentration is 0.01 – 50 wt% [Col 4, lines 5 – 10].  C10-22 alkyl polyglucosides may also be included at 0 – 30 wt% [Col 4, lines 52 – 59].  In addition, other surfactants, including amphoteric surfactants, may be included [Col 4, lines 12 – 16].  Cocoamidopropyl betaine may be used as an amphoteric surfactant [Col 10, line 26].  Such surfactants are used at 0.01 – 30 wt% [Col 9, lines 29 – 33].
Meine teaches alkyl polyglucoside concentration at 0.01 – 80 wt% depending on the number of carbons in the alkane.  This encompasses the claimed range of 25 – 30 wt%.  Meine also teaches the number of carbons in the alkyl polyglucoside being 4 – 22, which encompasses the claims carbon range.  The content of alkyl polyglucoside surfactant in the claim and the number of carbons in the alkyl polyglucoside is obvious over the ranges taught by Meine.
Meine teaches the use of an amphoteric surfactant (e.g., cocoamidopropyl betaine) at 0.01 – 30 wt% while the claim teaches a content of 30 – 65 wt%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, the claimed range for amphoteric surfactant content is obvious over Meine.
Meine does not teach the use of a glycolipid comprising sophorolipid, rhamnolipid, or a mixture thereof at 5 – 15 wt%  in the fruit and vegetable wash or the composition being safe and non-toxic at a concentration of 200µg/mL.  Prabhune teaches the use of sophorolipids (also called SLLA) as a fruit-vegetable wash [pg. 1632 - 1633, ¶5].  The sophorolipid of Prabhune is taught to be used at a concentration of 2.5 wt% [pg 1635, ¶1].
While Meine does not teach the use of the sophorolipid of Prabhune in the fruit and vegetable wash, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  As the alkyl polyglucosides and cocoamidopropyl betaine of Meine and the sophorolipid of Prabhune are known to be used in a fruit and vegetable wash, it would have been obvious to combine them into the claimed invention.
While the concentration of the sophorolipids of Prabhune is not within the range of the claim, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious for a person having ordinary skill in the art, knowing that all 3 of the claimed components are reported in the prior art to be used in fruit and vegetable washes, to determine the amounts of each component to include through no more than routine experimentation to provide an effective washing solution.  Therefore, the claimed range of sophorolipids is obvious over the combination of Meine and Prabhune.
Meine and Prabhune do not teach the surfactants used being safe and non-toxic at a concentration of 200µg/mL.  As the chemicals of the claim match the chemicals of Meine and Prabhune, the composition of Meine and Prabhune is also considered to be safe and non-toxic at a concentration of 200µg/mL.
	Regarding claims 5 – 10, Meine and Prabhune teach a fruit and vegetable wash consisting of an alkyl polyglucoside, an amphoteric surfactant, and a sophorolipid as set forth above with regard to claim 1, but does not teach the fruit and vegetable wash degrading by 81% in 28 days; 1 – 3 wt% of the composition in water being effective in removing dirt, wax residues, insecticides/pesticides residues and microorganisms from the surface of vegetables and fruits; a 1 – 3 wt% aqueous solution of the composition is effective in removing more than 90% of insecticides/pesticides residues from the surface of fruits and vegetables and more than 50%  from the surface of tea leaves; a 1 – 3 wt% aqueous solution of the composition being effective in preventing crown-rot disease in fruits and vegetables; or a 1 – 3 wt% aqueous solution of the composition being effective at controlling the premature ripening of fruits and vegetables.
	The composition of Meine and Prabhune is made of chemicals to meet those of claim 1.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, because the composition of Meine and Prabhune has the same components as claim 1, it is expected to have the same traits and abilities as required by claims 1 and 5 – 10.

Response to Arguments
Applicant’s arguments, filed July 8th, 2022, have been fully considered.
The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.
The Declaration under 37 CFR 1.132 filed July 8th, 2022 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as set forth in the last office action because: the declaration does not address the full concentration ranges as described in the prior art, and the showings are not commensurate in scope with the claims.
Applicant argues that a sophorolipid created be oleic acid is necessary for the invention and the sophorolipid created by Prabhune is not adequate [pg 3, #12].  However, the claims do not mention the origin of the sophorolipid.  This is not commensurate with the scope of the claims.
In addition, Applicant argues that the concentration of amphoteric surfactant must be higher than the non-ionic surfactant [pg 3, #13].  Applicant also includes experimental results to support this [pg 6, #19].  The Examiner notes that the claimed concentration ranges for non-ionic and amphoteric surfactants are within the ranges proscribed by Meine.  Furthermore, the claimed concentrations for non-ionic and amphoteric surfactants can be equal at 30 wt%, which the Declaration does not take into account.  Therefore, the Declaration does not demonstrate the full range of the claims.
Applicant’s arguments with respect to claims 1 and 4 – 10 have been considered but are found to be not persuasive.
Applicant argues that the lower limit of the alkyl polyglucoside (APG) concentration is 0 wt%.  [pg 6, ¶1].  The Examiner notes that the C4-9 APG are at a concentration of 0.01 – 50 wt% while the C10-22 APG are at a concentration of 0 – 30 wt%.  When combining, there must be at least 0.01 wt% APG, so the lower limit cannot be 0 wt%.
Applicant argues that the Examiner has used hindsight reasoning in combining different parts of the Meine reference and that only the preferred ranges should be used in the analysis [pg 6, ¶1].  The Examiner points out that, just because a range may be listed as preferable, it does not mean the reference is not teaching the whole range as a possibility for the invention.  The reference must be taken as a whole.  See MPEP 2123(I)  Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that other surfactants other than APG may be present and that the APG (C10-22) concentration may be 0 wt% [pg 6, ¶2].  The Examiner points out that the reference includes the claimed APGs with the claimed ranges.  As the reference must be taken for all it teaches, this is enough.
Applicant argues that the preferred ranges of APGs teach away from the claimed ranges [pg 7, ¶2].   The Examiner points out that preferred embodiments do not teach away from non-preferred embodiments.  See MPEP 2123(II)  Meine teaches the claimed ranges, making them obvious over the prior art.
Applicant argues that the reference does not include betaine in the examples so there is not a way to determine the concentration to use [pg 7, ¶6].  The Examiner points out that Meine teaches an amphoteric concentration of 0.01 – 30 wt%, of which betaines are a part.  Betaines do not need to be included in the examples to be a part of the composition as they are a part of the disclosure.
Applicant argues that a person having ordinary skill would choose the preferred range [pg 8, ¶3].  As stated above, preferred embodiments do not teach away from non-preferred embodiments.  See MPEP 2123(II)  Furthermore, even if an inventor started in the preferred range, they would not be forced to stay in that range while experimenting and would be free to try any concentration in the reference.
Applicant argues that, without an example/table of an amphoteric surfactant, there is no motivation to include one in the final product [pg 8, ¶4].  The Examiner points out that the body of the reference teaches the use of amphoteric surfactants.  As the reference must be taken as a whole, the use of amphoteric surfactants outside of the examples/tables is enough.
Applicant argues that the concentration of non-ionic surfactants in the composition should be less than the concentration of amphoteric surfactants [pg 9, ¶2].  The values of non-ionic and amphoteric surfactants taught by Meine encompass the claimed ranges, making them obvious.  
Applicant argues that Meine requires the presence of a complexing agent which is not included in the invention [pg 9, ¶4].  The Examiner points out that Meine says the preferred embodiment uses a complexing agent but does not require it [Col 13, lines 25 – 26].  The reference, again, must be taken for all it teaches.  In addition, stating the inclusion of an ingredient with “preferably contains” or “in a preferred embodiment” implies there is the teaching of an embodiment where that ingredient is not used.  Furthermore, it would be obvious for a person having ordinary skill in the art to begin experimenting with the required components of an invention before branching out into the optional ones.  Furthermore, presence of the complexing agent in the examples does not indicate all envisioned embodiments have the complexing agent.
Applicant argues that Meine requires an organic solvent [pg 10, ¶1].  The Examiner points out that Meine says the preferred embodiment uses an organic solvent but does not require it [Col 16, lines 14 – 20].  The reference must be taken for all it teaches. See MPEP 2123(I)  In addition, stating the inclusion of an ingredient with “preferably contains” or “in a preferred embodiment” implies there is the teaching of an embodiment where that ingredient is not used.  Furthermore, it would be obvious for a person having ordinary skill in the art to begin experimenting with the required components of an invention before branching out into the optional ones.  Furthermore, presence of organic solvents in the examples does not indicate all envisioned embodiments have those solvents.
Applicant argues that the invention is a concentrated composition [pg 10, ¶3].  The Examiner notes that this is not being claimed and is therefore out of scope.
Applicant argues that Prabhune does not teach all sophorolipids [pg 12, ¶4].  The Examiner notes the claims only state using a sophorolipid.  Therefore, any sophorolipid meets this limitation as a specific species anticipates a genus.
Applicant argues that Prabhune teaches the use of acids and surfactants with SLLA [pg 12, ¶5].  The Examiner notes that Prabhune is being used to show the use of SLLA in a fruit and vegetable wash.  The inclusion in a germicidal composition is an example of SLLA’s use.
Applicant argues that the invention doesn’t use a sophorolipid synthesized using lauryl alcohol [pg 13, ¶5].  The Examiner points out that the claims do not identify the source of the sophorolipid, only that a sophorolipid is used.  Therefore, the argument is out of scope of the claims.
Applicant argues that the composition of Prabhune is not in the claimed invention [pg 14, ¶5].  The Examiner points out that the composition of Prabhune is an example showing the efficacy of sophorolipids in washing fruits and vegetables.  The entire composition would not be transferred to the invention by a person having ordinary skill in the art.
Applicant argues that the claimed invention is left on the washed produce while the composition of Maine and Prabhune must be washed off [pg 16, ¶2].  The Examiner notes that the method of use is not claimed and therefore the argument is out of scope.
Applicant argues that the mixing of specific chemicals listed in the Declaration filed January 4th, 2022 leads to unexpected results [pg 17, ¶3].  The Examiner notes that the Declaration was responded to in the office action filed on April 8th, 2022.  In addition, the concentrations of the surfactants taught by Meine overlap the ranges claimed.  
Applicant argues that routine experimentation would not result in the claimed concentration of sophorolipid [pg 17, ¶5].  The Examiner points out that a person having ordinary skill in the art would be able to use any values within the ranges of Meine including those that result in a larger amount of amphoteric surfactant than non-ionic surfactant.  This would allow for experimentation to find the third concentration, especially since Prabhune provides a starting point to work with.
Applicant argues that the Declaration compares solutions with the non-ionic surfactant concentration being greater than the amphoteric surfactant concentration to a solution with the opposite relationship [pg 18, ¶4].  The Examiner points out that the ranges of Meine allow for the relationship claimed so Meine is consistent with the Declaration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799